PER CURIAM.
This is an appeal from an order denying a motion to dissolve an “injunction for protection.” The injunction was issued on February 23, 1989, pursuant to section 39.-4055(l)(a) and (b), Florida Statutes (1989), placing certain restraints on the appellant with regard to his daughter, who is in custody of his divorced wife. In August, 1990 the trial court issued an order dismissing the appellant’s petition for dependency, nunc pro tunc as of February 16, 1989.
Section 39.4055(3)(a), Florida Statutes (1989), provides that.an injunction entered under section 39.4055, Florida Statutes, will expire at the time of the disposition of the petition for detention or dependency. The injunction against the appellant has thus expired, and, for that reason, we reverse the order denying the motion to dissolve the injunction.
REVERSED and REMANDED.
W. SHARP, HARRIS and GRIFFIN, JJ., concur.